                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


DAVID PREBLE, #A0220379,      )                   CIV. NO. 18-00446 DKW-KJM
                              )
          Petitioner,         )                   ORDER DISMISSING PETITION
                              )
     vs.                      )
                              )
SCOTT HARRINGTON,             )
                              )
          Respondent.         )
_____________________________ )

       Before the Court is pro se petitioner David Preble’s Petition under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody (“Petition”). ECF

No. 1. Preble challenges his conviction and sentence in State v. Preble, CR. No.

99-2363 (Haw. 1st Cir.) (1PC990002363).1 Because Preble’s Third Amended

Judgment of Conviction and Sentence in CR. No. 99-2363 was filed on September

24, 2019, and is currently pending on direct appeal before the Hawaii Intermediate

Court of Appeal (“ICA”), this Court ABSTAINS from intervening in this matter

and DISMISSES the Petition without prejudice to its refiling, if needed, when

direct review has concluded.



       1
      See eCourt Kokua, https://jimspss1.courts.state.hi.us/JIMSExternal. (Search Criteria:
CAAP-XX-XXXXXXX; 1PC990002363).
                                   I.   BACKGROUND2

       On June 7, 2001, Preble was convicted by jury trial of three counts of sexual

assault in the first degree and eight counts of sexual assault in the third degree in

the Circuit Court of the First Circuit (“circuit court”), State of Hawaii. See Pet.,

ECF No. 1 at PageID #1; Preble v. State, 421 P.3d 674, at *1 (Haw. 2018) (“Preble

II”), aff’g in part, vacating in part Preble v. State, 391 P.3d 1245 (Haw. Ct. App.

2017) (“Preble I”). The circuit court sentenced Preble to extended terms of

imprisonment under Hawaii Revised Statutes (“HRS”) § 706-662(4)(a) as a

multiple offender.

       On December 3, 2004, the ICA affirmed Preble’s conviction and sentence.

On January 13, 2005, the Hawaii Supreme Court rejected Preble’s petition for

certiorari. See Preble II, 421 P.3d at *1. On February 14, 2005, the circuit court

filed a second amended judgment in the case (see CR. No. 99-2363), which

Preble did not appeal.

       On September 26, 2011, Preble filed a Petition to Vacate, Set Aside, or

Correct Judgment or to Release Petitioner from Custody pursuant to Rule 40 of the




       2
        These facts are taken from the Petition, Answer, Preble’s state court criminal dockets,
and state court judicial opinions. See 28 U.S.C. § 2254(e)(1); McNeal v. Adams, 623 F.3d 1283,
1285 n.1 (9th Cir. 2010) (holding state court determinations of fact are “presumed to be correct”
in habeas proceedings).
Hawaii Rules of Penal Procedure (“HRPP”) (“Rule 40 Petition”).3 See Preble I,

391 P.3d at 1246. On January 30, 2014, the circuit court denied the Rule 40

Petition, and the ICA affirmed on March 17, 2017. Id. Preble appealed to the

Hawaii Supreme Court.

       On June 29, 2018, the Hawaii Supreme Court concluded that Preble was

entitled to relief on his claim that his extended term sentences were illegally

imposed by facts found by the judge, not by the jury, in violation of Apprendi v.

New Jersey, 530 U.S. 466 (2000). Preble II, 421 P.3d at *2 (citing Flubacher v.

State, 414 P.3d 161 (2018).4 The Hawaii Supreme Court remanded Preble’s Rule

40 Petition to the circuit court for resentencing consistent with this decision, and

affirmed the ICA’s March 17, 2017 Judgment on Appeal in all other respects.

       On November 12, 2018, Preble commenced this federal habeas action before

the circuit court entered an amended judgment of conviction and sentence pursuant

to the Hawaii Supreme Court’s remand. Preble does not challenge his successful




       3
         Preble argued: (1) the State failed to disclose and destroyed exculpatory evidence; (2)
ineffective assistance of trial counsel; (3) ineffective assistance of appellate counsel; and (4) his
extended term sentences were illegal under Apprendi v. New Jersey, 530 U.S. 466 (2000). See
Preble II, 391 P.3d at 1246.
       4
         Flubacher holds that the imposition of extended term sentences on facts not found by the
jury violates Apprendi and is retroactive on collateral petitions. 414 P.3d at 170.
Apprendi claim in the Petition, but confines his grounds for relief to those claims

that were rejected by the Hawaii Supreme Court.5

       On March 11, 2019, the Court issued a Preliminary Order to Respond,

directing Respondent and Preble to address whether Preble’s claims were time-

barred under the one-year statute of limitation set forth in 28 U.S.C. § 2244(d).

See Order, ECF No. 9.

       On April 4, 2019, Respondent filed a Response to the Preliminary Order to

Respond, ECF No. 11, and on May 16, 2019, Preble filed a Declaration in support

of the Petition, ECF No. 12.

       On September 24, 2019, the circuit court issued its Third Amended

Judgment of Conviction and Sentence in State v. Preble, 1PC990002363. See

https://jimspss1.courts.state.hi.us/JIMSExternal. Neither Preble nor Respondent

notified this Court of this material change to Preble’s conviction and sentence.

       On October 23, 2019, Preble, represented by counsel, filed a Notice of

Appeal from the Third Amended Judgment of Conviction and Sentence to the ICA.

See id. (appellate number CAAP-XX-XXXXXXX). On February 27, 2020, the ICA

granted Preble’s second request to extend time to file the Opening Brief, which is



       5
        Preble alleges (1): a violation of due process based on withheld and destroyed
exculpatory evidence; (2) a speedy trial violation pursuant to Haw. R. Penal P. 48; (3) ineffective
assistance of trial counsel (who was allegedly unlicensed); (4): ineffective assistance of appellate
counsel; and (5) actual innocence.
now due on or before April 3, 2020. Id. Preble’s appeal therefore remains pending

before the ICA.

                                    II.    DISCUSSION

       In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that a

federal court generally cannot interfere with pending state criminal proceedings.

This holding, commonly referred to as the “Younger abstention doctrine,” is based

on the principle of federal-state comity.6 See id. at 44. The Younger abstention

doctrine applies to both trial and direct appeal proceedings. See New Orleans Pub.

Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 369 (1989) (“For

Younger purposes, the State’s trial-and-appeals process is treated as a unitary

system, and for a federal court to disrupt its integrity by intervening in mid-process

would demonstrate a lack of respect for the State as sovereign.”); Huffman v.

Pursue, Ltd. v. Pursue, Ltd., 420 U.S. 592, 608 (1975) (“[A] necessary

concomitant of Younger is that a party [wishing to contest in federal court the

judgment of a state judicial tribunal] must exhaust his state appellate remedies

before seeking relief in the District Court[.]”); Roberts v. Dicarlo, 296 F. Supp.2d

1182, 1184-85 (C.D. Cal. 2003) (dismissing federal habeas petition pursuant to


       6
         Younger abstention is required when the following three factors are met: (I) state
proceedings are ongoing, (ii) the state proceedings implicate important state interests, and (iii)
the state proceedings afford an adequate opportunity to pursue federal claims in the ongoing state
proceeding. Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982);
Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799-801 (9th Cir. 2001).
Younger abstention doctrine while state court direct appeal was pending). “[T]he

normal thing to do when federal courts are asked to enjoin pending proceedings in

state courts is not to issue such injunctions,” because such intervention “could be

proper only under very special circumstances.” Younger, 401 U.S. at 45-46.

      In Sherwood v. Tomkins, the U.S. Court of Appeals for the Ninth Circuit

stated that: “When . . . an appeal of a state criminal conviction is pending, a

would-be habeas corpus petitioner must await the outcome of his appeal before his

state remedies are exhausted, even where the issue to be challenged in the writ of

habeas corpus has been finally settled in the state courts.” 716 F.2d 632, 634 (9th

Cir. 1983) (footnote omitted). Thus, regardless of the grounds for relief Preble

asserts here, “Sherwood stands for the proposition that a district court may not

adjudicate a federal habeas petition while a petitioner’s direct state appeal is

pending.” Henderson v. Johnson, 710 F.3d 872, 874 (9th Cir. 2013) (citing

Sherwood, 716 F.2d at 634); see also Phillips v. Vasquez, 56 F.3d 1030, 1038 (9th

Cir. 1995) (Kleinfeld, J., concurring) (“The [Younger] doctrine generally bars

habeas corpus petitions in federal court even where the conviction has been

affirmed through all available levels of direct review in the state courts, so long as

finality has not been achieved regarding the sentence.”); see also Page v. King, 932

F.3d 898, 902 (9th Cir. 2019) (“Where . . . ‘no final judgment has been entered’ in

state court, the state court proceeding is ‘plainly ongoing’ for purposes of
Younger.”) (quoting San Jose Silicon Valley Chamber of Commerce Political

Action Committee v. City of San Jose, 546 F.3d 1087, 1093 (9th Cir. 2008)).

         Preble’s direct appeal remains pending on state appellate review. Although

Preble challenges only his sentence in this appeal, not the grounds for relief that he

asserts in this Petition, if his direct appeal is successful, Preble may receive all of

the relief he seeks, rendering this Petition moot. Moreover, until his direct appeal

has concluded, this Court cannot interfere in Preble’s ongoing state criminal

proceedings because no extraordinary circumstances are presented. Preble’s

Petition is premature, and Younger abstention is appropriate.

                                          III.     CONCLUSION

         For the foregoing reasons, the Court ABSTAINS from adjudicating the

Petition, which is DISMISSED without prejudice.

         IT IS SO ORDERED.

         DATED: March 27, 2020 at Honolulu, Hawaii.


                                                 /s/ Derrick K. Watson
                                                 Derrick K. Watson
                                                 United States District Judge




David Preble v Scott Harrington; Civil No 18-00446 DKW-KJM; ORDER
DISMISSING PETITION


Preble v. Harrington, No. 1:18-00446 DKW-KJM; Hab ‘20 (dsm Younger abst., Sherwood premat.)
